SERVICE AGREEMENT


This Service Agreement (this “Agreement”) is entered into by and between
Terry D. McCallister and Washington Gas Light Company, a corporation duly
organized and existing under the laws of the District of Columbia and the
Commonwealth of Virginia (the “Company”).


WHEREAS, simultaneously with his entry into this Agreement, Mr. McCallister is
entering into a Separation Agreement with the Company, pursuant to which Mr.
McCallister will resign from his position as Chief Executive Officer of the
Company and WGL Holdings, Inc., a Virginia corporation and parent of the Company
(“Holdings”), effective as of July 6, 2018 (the “Separation Agreement”); and
WHEREAS, the Company desires Mr. McCallister to provide transition services to
the Company for the period of July 7, 2018 through July 20, 2018 (the
“Transition Period”).
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:
1.Transition Services. During the Transition Period, Mr. McCallister will
provide transition services to the Company in the capacity of an independent
contractor, which services will include transferring all relevant files,
contacts and information to Adrian Chapman and other senior executives of the
Company; transitioning off of certain external boards of directors and boards of
managers and facilitating the onboarding of other Company executives onto those
boards, as appropriate; and other services as deemed reasonably necessary by the
Company and appropriate in light of Mr. McCallister’s prior positions with the
Company and Holdings. During the Transition Period, Mr. McCallister shall be an
independent contractor and shall not (i) participate in any pension or welfare
benefit plans, programs or arrangements of the Company or any of its affiliates
unless such benefits are made available to Mr. McCallister by operation of law
or due to his former employment status with the Company, or (ii) be deemed to be
an agent of the Company or have any power to bind or commit the Company or
otherwise act on its behalf.
2.    Payment for Transition Services. In exchange for his performance of the
transition services during the Transition Period, the Company will pay to Mr.
McCallister a lump sum cash payment of $34,231.77 within fifteen (15) days of
the end of the Transition Period.
3.    Governing Law and Jurisdiction. The validity, interpretation,
construction, performance and enforcement of this Agreement shall be governed by
the laws of the Commonwealth of Virginia to the extent not superseded by Federal
law. With respect to any claim or dispute related to or arising under this
Agreement, the parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts (as applicable) located in the
Commonwealth of Virginia. Mr. McCallister irrevocably waives his right to object
to or challenge the above selected forum on the basis of inconvenience or
unfairness. Mr. McCallister and the Company hereby waive any right either may
have to trial by jury in respect of any litigation based on, arising out of,
under or in connection with this Agreement.



--------------------------------------------------------------------------------



4.    Assignment. The Company has the right to assign this Agreement, but
Mr. McCallister does not. This Agreement inures to the benefit of the successors
and assigns of the Company, who are intended third party beneficiaries of this
Agreement, and any such successors and assigns shall assume the obligations
under this Agreement.
5.    Headings; Interpretation. Titles and headings to Sections hereof are for
the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement,
including exhibits, and not to any particular provision hereof. The use herein
of the word “including” following any general statement, term or matter shall
not be construed to limit such statement, term or matter to the specific items
or matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties.
6.    No Waiver. No failure by any party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
7.    Severability and Modification. To the extent permitted by applicable law,
the parties agree that any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision (or part thereof) of this Agreement invalid or unenforceable in any
respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the parties’ bargain hereunder.
8.    Tax Matters. During the Transition Period, Mr. McCallister will be solely
responsible for payment of all federal, state, local and foreign taxes, as
applicable, as he will be serving in the capacity of an independent contractor.
The intent of the parties is that the compensation contemplated under this
Agreement be exempt from Internal Revenue Code Section 409A and the guidance
promulgated thereunder. For the avoidance of doubt, the Company and Mr.
McCallister agree that his termination of employment on July 6, 2018, pursuant
to the Separation Agreement, will constitute a “separation from service” within
the meaning of Internal Revenue Code Section 409A, notwithstanding his service
with the Company during the Transition Period.



--------------------------------------------------------------------------------



9.    Entire Agreement. This Agreement, together with the Separation Agreement,
constitutes the entire agreement between Mr. McCallister and the Company with
respect to the subject matter hereof and supersedes any and all prior agreements
or understandings between Mr. McCallister and the Company with respect to the
subject matter hereof, whether written or oral.
10.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronic mail in portable document format (.pdf), facsimile or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of the document), each of which shall be deemed to be an
original, but all of which together will constitute one and the same agreement.
Delivery of a copy of this Agreement bearing an original signature by facsimile
transmission or by electronic mail shall have the same effect as physical
delivery of the paper document bearing the original signature.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement with the intent to
be legally bound.
TERRY D. MCCALLISTER
 
 
 
 
 
 
/s/ Terry D. McCallister
Terry D. McCallister


Date:
July 6, 2018
 
 
 
 
 
 
WASHINGTON GAS LIGHT COMPANY
 
 
 
 
 
 
By:
/s/ Terry D. McCallister
Name:
Terry D. McCallister
 
Title:
Chairman/CEO
Date:
July 6, 2018
 
 
 
 
 
 




